DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (JP6177322) in view of Jager (20100006307) and Plasser (AT287042).

Regarding claims 1 and 16, Buchberger discloses an apparatus and method for profiling and distributing ballast of a track having:
A frame (3) supported on a plurality of on-track undercarriages (4) 
A conveyor drive (29)
ballast pick up devices (10,11) 
wherein the machine is designed in such a way that in an inoperative position, the upper contours of the machine are arranged below a delimiting plane which slopes downward in the working direction and extends through a field of vision of a drivers cabin of a rail vehicle (Figure 1)
a longitudinal conveyor belt (13,16) configured to receive ballast from said ballast pick up devices
at least one hopper (14) configured to receive ballast from said ballast pick up devices
at least one transverse conveyor belt (30)extending transverse to said longitudinal conveyor belt and disposed beneath said hopper (See Figure 3) and configured to receive ballast from said at least one hopper

The Buchberger discloses the ballast distributing machine as described above but fails to disclose that the pickup device could include a screw conveyor.  Like Buchberger, Jager also discloses a ballast pick-up device.  Unlike the combination, Jager discloses that the pick-up device could utilize a screw conveyor (22).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to replace conveyor belt (7) of Buchberger with a screw conveyor as taught by Jager as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

While the combination of Buchberger and Jager discloses the invention as described above, it fails to disclose that the ballast pick up devices are adjustably fastened to the frame by means of a pivot drive about a pivot axis extending orthogonally to an associated bedding shoulder.  Like the combination, Plassar also discloses a machine for profiling and distributing ballast.  Unlike the combination, Plassar, discloses the use of a pick up device that is pivotably adjustable such that the operator can control the pick up location.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a pivot drive in the combination as taught by Plassar as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) to provide increased control of ballast removal operations.

Regarding claim 2, the combination discloses an angle between the limiting plane and a reference plane between 5° and 10°.

Regarding claim 6, the combination discloses a ballast silo (27) connected to the collecting hopper.

Regarding claim 7, the combination discloses that the longitudinal conveyor belt is pivotable (Figure 2).

Regarding claim 10, the combination discloses that the redistribution machine does not include a motive drive.

Regarding claim 13, the combination discloses a method of distributing ballast comprising using a machine to pick up ballast located laterally of the track by means of the ballast pick up devices and depositing the same in a central region of the track.

Regarding claim 14, the combination discloses that the method includes utilizing actuators to adjust the position of the ballast pick up devices.

Regarding claim 15, the combination discloses that the ballast pick up devices/conveyors can be pivotable/adjustable but doesn’t specifically disclose non operative positions.  The examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the pickup devices and the conveyors adjustable to a non-operative position for travel as is known in the art.


Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (JP6177322) in view of Jager (20100006307) and Plasser (AT287042)as applied to claim 1 and further in view of Turner et al. (2015/0057851).

Regarding claims 11 and 12, the combination discloses the invention as described above, but fails to disclose a camera or machine control to monitor and control the ballast distributor.  Like the combination, Turner also discloses a ballast distribution machine.  Unlike the combination, Turner discloses the use a camera that can be pointed in any direction (pgph 0044) and a control system for monitoring data to provide effective control of the ballast distribution.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a camera and control system to monitor the machine and accurately control the pickup of ballast and the redistribution thereof as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-2, 6-7, 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671